                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION



Daniel Johnson,                             )       CASE NO. 1:18 CV 1353
                                            )
                     Plaintiff,             )       JUDGE PATRICIA A. GAUGHAN
                                            )
              Vs.                           )
                                            )
Geico Choice Insurance Company,             )       Memorandum of Opinion and Order
et al.,                                     )
                   Defendants.              )



       INTRODUCTION

       This matter is before the Court upon Defendants’ Motion to Dismiss Plaintiff”s Amended

Class Action Complaint (Doc. 14). Also pending is Defendants’ Motion to Strike Class

Allegations in Plaintiff’s Amended Class Action Complaint (Doc.15). This is an insurance

coverage dispute. For the reasons that follow, the motion to dismiss is GRANTED in PART and

DENIED in PART and the motion to strike is GRANTED.

       FACTS

       For purposes of ruling on the motion to dismiss, the facts asserted in the Amended Class

Action Complaint (Doc. 12) are presumed true.

                                                1
       Plaintiff Daniel Johnson purchased automobile insurance from defendant Geico Choice

Insurance Company.1 The policy contained medical payments coverage in the amount of

$10,000. The policy provides that defendant will pay “all reasonable expenses actually

incurred.”

       On August 30, 2017, plaintiff was involved in a motor vehicle accident and sought

medical treatment from the Cleveland Clinic emergency room. He was billed $339.00 for

professional services and $796.00 for technical services. On September 9, 2017, plaintiff

returned to the Cleveland Clinic for additional treatment. He was billed $721.00 for professional

services and $1,070.00 for technical services. Thus, plaintiff was billed a total of $1060.00 for

professional services and $1866.00 for technical services. Plaintiff thereafter submitted the bills

to defendant. Defendant paid the full amount for professional services, but paid only $1211.00

for the technical services. Plaintiff alleges that defendant cited “Code 765” as the reason it did

not pay the remaining $665.00. Plaintiff alleges that defendant denied coverage for a portion of

services provided by a Dr. Hochman based on Code 765. It is unclear whether this is in addition

to the denial of the $665.00 for technical services. Regardless, plaintiff alleges that defendant

“paid the exact same service rendered by Dr. Hochman dozens of other times.”

       Code 765 is a denial based on charges that are not “reasonable when compared to the



 1
         Plaintiff named Geico Insurance Company and Geico Choice
         Insurance Company as defendants. In their motion, defendants
         point out that there is no formal entity known as “Geico Insurance
         Company.” Given plaintiff’s allegations, defendants assume that
         plaintiff intended to name Government Employees Insurance
         Company and its affiliates. Regardless, for purposes of addressing
         the pending motions and for ease of reference, the Court refers to
         defendant in the singular.

                                                 2
charges of other providers in the same geographic area.” According to plaintiff, the policy does

not permit such a denial. Plaintiff files this class action lawsuit on behalf of himself and other

similarly situated individuals. The complaint contains two claims for relief. Count one is a

breach of contract claim and count two is a claim for bad faith. Defendant moves to dismiss the

complaint and to strike the class allegations. Plaintiff opposes both motions.

       ANALYSIS

       A. Motion to dismiss

               1. Standing

       Defendant moves to dismiss on the grounds that plaintiff lacks standing to assert this

claim. According to defendant, the complaint lacks any factual allegations suggesting that

plaintiff incurred an injury-in-fact. Defendant claims that the complaint fails to allege that

plaintiff paid the $665.00 to the Cleveland Clinic or that the Cleveland Clinic made any effort to

collect the charges. Nor does plaintiff allege that he suffered damage to his credit reputation.

Defendant points out that it raised this precise issue in a previous motion to dismiss. Although

plaintiff filed an amended complaint, he made no effort to supplement any of this information.

       In response, plaintiff argues that he alleges that the Cleveland Clinic billed him for

services and that defendant failed to pay those charges. Plaintiff further argues that there is no

provision in the policy that requires plaintiff to pay the Cleveland Clinic before defendant pays

plaintiff the coverage the policy provides.

       Upon review, the Court finds that plaintiff has standing to assert the claims in the

complaint. In order to establish standing, the plaintiff “bears the burden of showing: (1) an

injury in fact that is ‘concrete and particularized’ and ‘actual and imminent,’ (2) that the injury is


                                                  3
fairly traceable to the challenged action of the defendant, and (3) that the injury is likely to be

redressed by a favorable decision.” Springer v. Cleveland Clinic Employee Health Plan Total

Care, 900 F.3d 284 (6 th Cir. 2018)(citing Spokeo, Inc. v. Robins, 136 S.Ct. 1540, 1547-48

(2016)). According to defendant, plaintiff fails to sufficiently allege an “injury in fact.” But,

plaintiff expressly alleges that he sought and received medical treatment from the Cleveland

Clinic and was billed for the services. According to the complaint, defendant wrongfully denied

coverage for the very services for which the Cleveland Clinic billed plaintiff. Having received a

bill for the services rendered, the Court finds that plaintiff suffered an injury in fact that is both

“concrete and particularized” as well as “actual and imminent.” The fact that the Cleveland

Clinic may theoretically opt to forego collection efforts does not alter plaintiff’s standing to

bring suit at this point.

        For these same reasons, the Court finds that plaintiff’s failure to allege that he paid the

Cleveland Clinic or that the Cleveland Clinic refuses to “waive” the claim does not warrant

dismissal. According to defendant, these facts must be alleged in order for plaintiff to properly

state a claim for relief. But, the policy provides coverage for “all reasonable expenses actually

incurred by an insured...for necessary medical...services.” For purposes of a motion to dismiss,

the Court finds that an allegation that plaintiff sought medical services for which he received a

bill from the provider is sufficient to state a claim that plaintiff “actually incurred” expenses.

Discovery may demonstrate that the Cleveland Clinic will legally waive its right to collect for

those expenses, but the Court finds that plaintiff is not required to allege the inverse, i.e., that the

Cleveland Clinic has not waived its rights. Rather, the allegations in the complaint sufficiently

allege that plaintiff “actually incurred” a medical expense.


                                                   4
               2. Breach of contract

       Here, plaintiff alleges that defendant refused to pay $665.00 of his medical bills on the

grounds that the charges were excessive in “comparison of similar charges in the area.”

Defendant argues that the policy expressly permits the $665.00 deduction it took in this case. In

response, plaintiff argues that the policy and governing law prohibit defendant from reducing the

amount it pays based on a comparison of charges in the area.

       Upon review, the Court agrees with defendant that the policy does not contain a

wholesale prohibition on “comparison” reductions. The policy contains the following language:

       PAYMENTS WE WILL MAKE

       Under this Coverage, we will pay all reasonable expenses actually incurred by an insured
       within one year from the date of accident for necessary medical, surgical, x-ray, dental
       services, prosthetic devices, ambulance, hospital, professional nursing and funeral
       services. The one year limit does not apply to funeral services. In addition, these
       expenses shall be submitted for payment within two years from the date of the accident.

(Doc. 8-2 at PageID 130).

       Plaintiff argues that O.R.C. § 2317.421 prohibits defendant from paying less than the

amount billed. According to plaintiff, the amount billed is prima facie evidence of

reasonableness. The statute provides as follows:

       Admissibility of medical or funeral bills as prima-facie evidence of reasonableness

       In an action for damages arising from personal injury or wrongful death, a written bill or
       statement, or any relevant portion thereof, itemized by date, type of service rendered, and
       charge, shall, if otherwise admissible, be prima-facie evidence of the reasonableness of
       any charges and fees stated therein for medication and prosthetic devices furnished, or
       medical, dental, hospital, and funeral services rendered by the person, firm, or
       corporation issuing such bill or statement, provided, that such bill or statement shall be
       prima-facie evidence of reasonableness only if the party offering it delivers a copy of it,
       or the relevant portion thereof, to the attorney of record for each adverse party not less
       than five days before trial.


                                                5
       Contrary to plaintiff’s argument, this statute does not require that insurers pay the full

amount of the medical bill submitted by medical providers in all cases. Rather, it simply creates

a rebuttable presumption of reasonableness. St. Vincent Medical Center v. Sader, 654 N.E.2d

144, 146 (Ohio Ct. App. 1995). If the insurer challenges the medical bills by coming forward

with evidence that the charges are excessive for the geographic area, then the insurer need not

pay the charges. Id. Thus, far from mandating the payment of the face value of all medical bills

in all cases, O.R.C. § 2317.421 simply sets up the evidentiary mechanism to assess the

reasonableness of medical bills in personal injury or wrongful death actions.

       Next plaintiff argues that the policy language is ambiguous and therefore defendant can

never deny coverage based on the grounds that it exceeds an “average” or “customary” amount.

According to plaintiff, the policy contains no language permitting such a deduction. In response,

defendant argues that the policy provides coverage only for “reasonable expenses.” If an

expense charged by a medical provider exceeds the amount charged by similar providers, then it

is unreasonable and is not a covered expense.

       “The question of whether the language of an agreement is ambiguous is a question of

law.” United States v. Donovan, 348 F.3d 509, 512 (6th Cir. 2003) (citing Parrett v. Am. Ship

Bldg. Co., 990 F.2d 854, 858 (6th Cir. 1993)). Where the terms of a contract are clear and

unambiguous, the Court presumes that the parties’ intent resides in the words utilized in the

agreement. Gencorp, Inc. v. American Int’l Underwriters, 178 F.3d 804, 817-18 (6th Cir. 1999).

“[I]f the meaning of the contract is apparent, the terms of the agreement are to be applied, not

interpreted.” Id. “Only when the language of a contract is unclear or ambiguous, or when the

circumstances surrounding the agreement invest the language of the contract with a special


                                                 6
meaning will extrinsic evidence be considered to give effect to the parties’ intentions.” Shifrin v.

Forest City Enterprises, Inc., 597 N.E.2d 499, 501 (Ohio 1992). Under Ohio law, common

words appearing in the contract “will be given their ordinary meaning unless manifest absurdity

results, or unless some other meaning is clearly evidenced from the face or overall contents of

the instrument.” Id. (internal quotation and citation omitted).

       Upon review, the Court finds that nothing in the policy prevents defendant from denying

coverage for charges that exceed local averages as “unreasonable.” As set forth above, the

parties agreed that defendant would “pay all reasonable expenses actually incurred by an

insured...for necessary medical...services.” Plaintiff argues that other insurers use words such as

“usual, customary, and reasonable charges” in crafting coverage provisions. Here, however,

defendant used only the phrase “reasonable expenses.” But, insurers need not use the same

language in drafting policies. On its face, the term “reasonable” modifies the word “expense”

such that only “reasonable expenses” are covered. There is nothing on the face of the policy that

prevents defendant from denying coverage for expenses that are unreasonable in light of amounts

charged by other providers within the same locality. A simple example illustrates the point. If a

provider charged plaintiff $1 million to apply a bandage, the Court has no doubt that the policy

language allows defendant to deny coverage on the grounds that the charge is not a “reasonable

expense” since other providers in the locality do not charge nearly as much. As such, to the

extent plaintiff alleges that the policy prevents defendant from ever denying coverage based on a

comparison between the charge at issue and the amount charged by other providers, plaintiff

fails to state a claim for which relief may be granted.

       On the other hand, the Court finds that plaintiff sufficiently alleges that defendant


                                                  7
breached the insurance contract in denying plaintiff’s particular claim. Plaintiff asserts that

defendant refused to pay $665.00 based on a determination that the charge was unreasonable

when compared to the charges of other providers in the same geographic area. Plaintiff further

alleges that “defendant paid the exact same charge for the exact same service” dozens of other

times. In other words, plaintiff alleges that the $665.00 charge was not unreasonable. As such,

defendant wrongfully denied coverage. Thus, while plaintiff’s claim cannot be based on the

argument that the policy always prevents such deductions, plaintiff’s claim can be based on the

allegation that defendant wrongfully denied coverage based on the specific facts of plaintiff’s

claim.

                3. Bad faith

         Defendant moves to dismiss plaintiff’s bad faith claim on the grounds that “there is no

plausible breach of the policy.” Defendant claims that it had a proper basis to deny coverage for

unreasonable expenses. The Court, however, determined that plaintiff stated a claim for breach

of contract by alleging that the $665.00 reduction was not reasonable in that defendant often paid

the full charge. As defendant identified no other basis for dismissal of the bad faith claim, the

claim remains pending.

         B. Motion to strike

         Defendant moves to strike the class allegations on the grounds that an analysis of each

class member’s claim will require individualized inquires into the reasonableness of the medical

expense at issue. Defendant also argues that plaintiff fails to allege an ascertainable putative

class and that plaintiff is not an adequate class representative. According to defendant, discovery

will not alter the defects in the class claim. In response, plaintiff argues that the policy prohibits


                                                  8
defendant from deducting any amount based on the fees charged by local providers. According

to plaintiff, this claim is a “classic case” for class treatment.

        Upon review, the Court agrees with defendant. A court may strike class action

allegations before a motion for class certification where the complaint itself demonstrates that

the plaintiff cannot meet the requirements for maintaining a class action. See Pilgrim v.

Universal Health Card., LLC, 660 F.3d 943, 949 (6th Cir. 2011) (noting that Rule 23(c)(1)(A)

states that the district court should decide whether to certify a class “[a]t an early practicable

time” in the litigation). If discovery will not “alter the central defect in th[e] class claim,” a court

may strike class allegations prior to discovery. Id.; see also Cowitt v. CitiMortgage, Inc., 2013

WL 940466, at *2 (S.D. Ohio Mar. 8, 2013).

        A plaintiff must meet the Rule 23(a) prerequisites and fall within one of the three types of

class actions listed in Rule 23(b) to receive class certification. Young v. Nationwide Mut. Ins.

Co., 693 F.3d 532, 537 (6th Cir. 2012). To meet the Rule 23(a) requirements, (1) the class must

be “so numerous that joinder of all members is impracticable;” (2) there must be “questions of

fact or law common to the class;” (3) “the claims or defenses of the representative parties” must

be “typical of the claims or defenses of the class;” and (4) the named plaintiff must “fairly and

adequately protect the interests of the class.” Fed. R. Civ. P. 23(a). The party seeking class

certification bears the burden of proving that it has met all four requirements of Rule 23. Young,

693 F.3d at 537.

        Here, the Court need only address commonality because plaintiff’s own allegations show

that he cannot meet this requirement. Having concluded that plaintiff fails to state a claim for

relief based on a theory that the policy wholly prohibits defendant from ever denying coverage


                                                    9
based on a comparison of fees charged by other providers, plaintiff must show that defendant

wrongfully denied his particular claim. Thus, defendant may do so by introducing evidence that

the charge he incurred was reasonable compared to the rates charged by other providers. But,

each putative class member will be required to introduce his or her own evidence in this regard.

A plaintiff residing in an urban area who received treatment from a specialist will rely on proof

very different from a plaintiff residing in a rural area who received treatment from a general

practitioner. To assess the validity of each plaintiff’s claim, this Court would be required to hold

a series of “mini-trials” and conduct an individualized analysis to determine the

“reasonableness” of each amount defendant did not cover. This type of individualized inquiry

renders class action treatment improper. Because it is apparent from the face of the complaint

that commonality cannot be satisfied, and because plaintiff fails to show how discovery will cure

this defect, the Court strikes the class allegations. The same analysis applies to plaintiff’s bad

faith claim. Having concluded that commonality cannot be satisfied, the Court need not address

the remaining arguments made by defendant.

       CONCLUSION

       For the foregoing reasons, the motion to dismiss is GRANTED in PART and DENIED in

PART and the motion to strike is GRANTED.

       IT IS SO ORDERED.




                                       /s/ Patricia A. Gaughan
                                       PATRICIA A. GAUGHAN
                                       United States District Judge
Dated: 12/10/18                        Chief Judge

                                                 10
